Citation Nr: 1532735	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lung cancer based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979 and from October 1981 to August 1982.  He died in July 2012.  The Appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

At the time of his death, the Veteran had perfected an appeal as to a claim of entitlement to service connection for lung cancer.  See January 2011 VA Form 9.  The Appellant, as the surviving spouse, filed a request to continue the Veteran's claim following his death.  See Appellant's filing of September 2012.  The Appellant also filed a claim seeking entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits.  See September 2012 VA Form 21-534.

By a decision of September 2012, the Board dismissed the Veteran's claim of service connection for lung cancer.  The Board concluded that, due to the death of the Veteran, the Board had no jurisdiction to adjudicate the merits of the claim at that time.  The Board noted, however, that the dismissal of the appeal "did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion."

The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the Appellant applied for such a substitution, and the RO notified the Appellant by a letter of April 2013 that she had been accepted as a valid substitute claimant to continue the Veteran' s pending appeal concerning service connection for lung cancer.

On a VA Form 9 filed in January 2011, the Veteran requested a hearing before a member of the Board at the RO.  The Veteran was thereafter notified of a Travel Board hearing scheduled for August 2011.  The Veteran failed to attend.  By a filing of August 2011, the Veteran explained that he had been unable to attend the scheduled hearing or to notify the Board in a timely manner because of a health emergency that he experienced on that day which necessitated immediate medical care.  The Veteran also requested a new hearing.

When a claimant fails to appear for a scheduled hearing, no further request for a hearing will be granted in the same appeal unless the failure to appear was for good cause.  See 38 C.F.R. § 20.702(d) (2014).  The Veteran's explanation for his failure to attend the August 2011 Travel Board hearing due to illness establishes good cause.  Following the Veteran's death in July 2012 and the Appellant's substitution as the claimant in April 2013, the Appellant has not requested a Board hearing in connection with the appeal.  See Appellant's filing of September 2012; appellate brief of June 2015.  In any event, because today's order by the Board grants the sought benefit, the scheduling of a Board hearing has become a moot procedural matter.

The Board notes that a June 2015 brief by the Veteran's representative included argument as to the Veteran's service-connection claim relating to a back condition.  The Veteran's service connection claim for a back condition, also designated in the record as "post-operative L5-S1 laminectomy," is not currently before the Board, however, because the Veteran did not appeal the RO's December 2009 denial of the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The VA Form 9 filed by the Veteran in January 2011 limited his appeal to "lung cancer due to gas exposure CS/Tear gas."  The filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA.  See 38 U.S.C.A. § 7105(a) (West 2014); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  Here, as to the back claim, the Veteran filed a notice of disagreement in January 2010, but no corresponding VA Form 9 was filed.

The Board also notes that an April 2013 decision of the RO denied the Appellant's claim of entitlement to service connection for cause of death.  As evidenced by the claims folder, the Appellant has not appealed that decision.  Accordingly, the issues of entitlement to Dependency and Indemnity Compensation (DIC) and death pension by a surviving spouse are not before the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran was exposed to tear gas during military service.

2.  The Veteran died in July 2012.  The Appellant is the surviving spouse and filed a claim for accrued benefits in September 2012.

3.  At the time of the Veteran's death, a claim for service connection for lung cancer was pending before the Board.

4.  The evidence is at least in equipoise as to whether the Veteran's lung cancer was caused by his in-service exposure to tear gas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for entitlement to service connection for lung cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5121 (West 2034; 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, because the Board is granting in full the benefit sought on appeal, any error committed with respect to either the duty to notify or the duty to assist would be harmless and need not be considered further.  VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Appellant in proceeding to decide the issue on appeal.

Service connection for lung cancer

Legal criteria

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2014).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board will determine whether the requirements for service connection are met based upon an evaluation of the probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the claimant will receive the benefit of the doubt in the resolution of the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A denial of a claim on the merits requires that the preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

Analysis

The Veteran was diagnosed with lung cancer.  See, e.g., private treatment records of September 2010 and July 2009; VA treatment record of September 2008.  He thus had a current disability, and element (1) of the Hickson standard for service connection is satisfied.

Giving the benefit of the doubt to the Veteran, element (2) of Hickson is also met.  The Board has no basis for questioning the credibility of the Veteran's claimed in-service exposure to tear gas.  As explained below, that conceded exposure constitutes an in-service injury, as it was found by the Veteran's treating physician to have been harmful to the Veteran's health.  The Veteran alleged "CS/Tear gas exposure for long periods without gas mask."  See January 2011 VA Form 9 appeal.  He claimed that such exposure occurred "every day for one week a month for four years" while he served in the military.  See August 2010 letter of Dr. M.B.

The Veteran's service treatment records (STRs) do not document tear gas exposure or any harmful effects of such exposure to the Veteran.  The Board notes that an "extensive evaluation due to episodes of dizziness and occasional syncopy" took place in 1975, and that "no serious neurological or other diagnosis was entertained."  See service treatment record of February 1975.  Other service treatment records of 1978 document "flu syndrome," "headaches lasting longer than 24 hours," and nausea.  Several reports of dizziness are also noted in STRs.  No health record links these symptoms with the Veteran's exposure to tear gas during military service.

With regard to Hickson element (3), a nexus, the Veteran's private treating physician provided a positive nexus opinion.  The doctor was asked by the Veteran, and later by the Appellant, "whether exposure to CS/Tear gas every day for one week a month for four years when [the Veteran] was in the military could be responsible for [the Veteran's] developing lung cancer."

In response, the doctor stated: "As we previously discussed, it is not possible to determine the exact cause of [the Veteran's] stage III lung cancer, which was treated with surgical lobectomy, chemotherapy, and radiation therapy.  Smoking is associated with the majority of lung cancer cases, though occupational exposure are [sic] responsible for up to 15% of lung cancer cases, and even outdoor air pollution for up to 2% of cases.  Although I am not aware of any long term studies associating the effect of significant exposure to CS/Tear Gas and lung cancer and it cannot be said with certainty, [the Veteran's] history of occupational exposure to CS/Tear Gas when he was in the military is as likely as not to have contributed to the development of his lung cancer."  See letters of June 2013 and August 2010 of Dr. M.B (emphasis added).

It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While Dr. M.B. did not provide a rationale for his positive nexus opinion, there is no conflicting medical opinion in the record, and the Board is not free to substitute its own judgment for that of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Other VA and private treatment records address the treatment of the Veteran's lung cancer but do not offer an opinion as to the likely etiology.  See, e.g., VA treatment record of June 2010; private treatment record of July 2009.  Furthermore, the mere absence of contemporaneous medical records corroborating an injury is an insufficient basis for concluding that there is no relationship between a current disability and military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).

The Veteran was competent to report his symptoms but not to identify the nature and etiology of his lung cancer, which was a medically complex issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Any relationship between that disorder and the Veteran's service is a matter that requires medical expertise to establish.

In short, the above-referenced letters of June 2013 and August 2010 of Dr. M.B represent a competent, probative medical opinion concerning the issue of nexus for the Veteran's lung cancer, and the Board must accord significant probative weight to that opinion.  No medical opinion of record suggests that the Veteran's lung cancer was not related to his military service.  Under the circumstances, the Board will apply the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Hickson element (3) is satisfied.  With all elements of Hickson having been met, the Veteran's entitlement to service connection for his lung cancer disability is established.  Accordingly, the appeal for accrued benefits for lung cancer will be granted.


ORDER

Entitlement to service connection for lung cancer is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


